DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JAY RUSSELL SINGER,
                               Appellant,

                                       v.

                             NOREEN SINGER,
                                Appellee.

                               No. 4D18-1170

                                [July 3, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne Fahnestock, Judge; L.T. Case No. CACE-89-
006168(35).

    Jay Russell Singer, Lantana, pro se.

    Noreen Singer, Boca Raton, pro se.

GROSS, J.

   This appeal arises from an order entered after final judgment in a 1990
dissolution of marriage case. 1 On May 26, 2009, the circuit court found
that because the former wife had violated a cohabitation clause in the
marital settlement agreement, she should not have received alimony after
November 30, 1991.

   Most of the litigation after 2009 has involved the former husband’s
attempt to recover the overpaid alimony. In February 2015, the circuit
court entered a final judgment for $285,412 of overpaid alimony; the court
also ruled that the former husband was entitled to recover attorney’s fees
under section 57.105, Florida Statutes (2015), and reserved jurisdiction to
determine and award fees and costs.

1This case has generated 25 proceedings in this court and six reported opinions.
See Singer v. Singer, 219 So. 3d 944 (Fla. 4th DCA 2017); Singer v. Singer, 211
So. 3d 154 (Fla. 4th DCA 2017); Singer v. Singer, 38 So. 3d 889 (Fla. 4th DCA
2010); Singer v. Singer, 706 So. 2d 914 (Fla. 4th DCA 1998); Singer v. Cochran,
685 So. 2d 36 (Fla. 4th DCA 1996); Singer v. Singer, 652 So. 2d 454 (Fla. 4th
DCA 1995).
   The wife appealed the February 2015 judgment. We affirmed the
judgment but ruled that the attorney’s fee issue was not appealable
because the circuit court had not yet determined the amount of fees to
which the former husband was entitled. Singer, 211 So. 3d at 154-55.

   By 2017, the case was back in the family court. The parties filed a
flurry of motions directed at attorney’s fees and other issues. Meanwhile,
the former husband, pro se, filed civil actions in Broward and Palm Beach
counties which sought to collect on the February 2015 judgment. After
another round of motions, in March 2018, the family court judge
transferred the case to the Fifteenth Judicial Circuit in Palm Beach County
because it was a “more convenient forum for the dispute,” and closed the
Broward County family court file.

   Here, there was no motion (1) seeking a change of venue, (2) addressing
the issue of the most convenient forum, (3) requesting that the family court
case be closed, or (4) seeking the dismissal of any pending motion. The
former wife suggested only that the court “relinquish jurisdiction” over
motions directed at title to her home in Palm Beach County. The former
husband was not on notice that the circuit court was considering a forum
non conveniens issue or closing the case. Closing a case or ordering a
change of venue without notice is a denial of due process. See Grosso v.
HSBC Bank USA, N.A., 204 So. 3d 139, 142 (Fla. 4th DCA 2016); McDaniel
Reserve Realty Holdings, LLC v. B.S.E Consultants, Inc. 39 So. 3d 504, 511
(Fla. 4th DCA 2010); see also Utilicore Corp. v. Bednarsh, 730 So. 2d 853
(Fla. 3d DCA 1999); Morris-Edge Masonry, Inc. v. Tonn & Blank, Inc., 461
So. 2d 1036, 1037 (Fla. 4th DCA 1985).

   We reverse the March 2018 order, remand the case to the circuit court,
and direct that the circuit court hear and decide the former husband’s
pending motions pertaining to attorney’s fees. We affirm the remaining
issues on appeal without discussion.

MAY and DAMOORGIAN, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                    -2-